Citation Nr: 0513650	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-13 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disabilities.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to a compensable evaluation for optical 
abrasion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1994 to 
June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in February 2004, and a 
substantive appeal was received in April 2004.  The veteran 
testified at a Board hearing at the RO in August 2004.  

At the time of the August 2004 Travel Board hearing, the 
issue of entitlement to service connection for tinnitus was 
briefly mentioned.  The issue is referred to the RO for 
appropriate action because it has not been developed by the 
RO, and it is not inextricably intertwined with the current 
claim.

The claim of entitlement to service connection for a 
bilateral foot disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claims folder does not include an audiological 
evaluation demonstrating that the veteran has impaired 
hearing by VA standards.   

2.  The veteran's uncorrected visual acuity in the right eye 
is 20/25+ and in the left eye it is 20/25-.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).   

2.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected optical 
abrasion have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 4.84a, Diagnostic Code 
6079 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in September 2002 
and December 2003 VCAA letters and the statement of the case 
have collectively informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the December 2003 VCAA letter the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
December 2003 regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims of entitlement 
to service connection for bilateral hearing loss and 
entitlement to an increased rating for abrasion of the eye 
have been accomplished and that adjudication of the claims, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, with regard to the issues of entitlement to 
service connection for bilateral hearing loss and entitlement 
to an increased rating for abrasion of the eye, the Board 
finds that there has been compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record demonstrates that the veteran has been afforded VA 
examinations in connection with this claims, and the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
veteran also appeared at a hearing before the undersigned Law 
Judge.  Moreover, all available pertinent records, in 
service, private, and VA, have been obtained.  Significantly, 
no additional pertinent evidence has been identified by the 
appellant as relevant to the issues being adjudicated by this 
appeal.  The Board finds that no further action is required 
by VA to assist the veteran with the claims of entitlement to 
service connection for bilateral hearing loss and entitlement 
to an increased rating for abrasion of the eye.


Entitlement to service connection for bilateral hearing loss.  

Criteria

The veteran claims that he suffers from hearing loss related 
to his active duty service.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Even though disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993). 

Analysis

At the time of the audiological evaluation which was 
conducted in conjunction with the veteran's entrance 
examination in December 1993, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
0
LEFT
10
0
5
0
10

Speech audiometry was not tested.


At the time of the in-service audiological evaluation in 
December 1996, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
5
LEFT
20
10
10
5
5

Speech audiometry was not tested.


The veteran's last in-service hearing test was conducted in 
May 1977.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
5
LEFT
20
10
10
5
5

Speech audiometry was not tested.

On the authorized audiological evaluation in December 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
5
LEFT
20
15
10
10
5

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.

Comparing the results of the hearing evaluations associated 
with the claims file to the regulatory criteria set forth in 
38 C.F.R. § 3.385, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
veteran currently suffers from hearing loss disability as 
defined for VA compensation purposes.  The Board is bound by 
this regulatory definition of hearing loss disability.  In 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).




Entitlement to a compensable evaluation for optical abrasion.

Factual Background

Service connection was granted for residuals of a corneal 
abrasion which occurred in October 1995 during the veteran's 
active duty service.  At the time of the veteran's separation 
examination which was conducted in May 1997, distant visual 
acuity was determined to be 20/20 for the right eye and 20/40 
for the left eye.  

At the time of a December 2002 VA examination, the veteran 
reported having problems with eyestrain with distant vision.  
He did not have any problems with near vision.  Uncorrected 
visual acuity in the right eye was 20/25+ and corrected 
visual acuity was 20/20-.  Uncorrected visual acuity in the 
left eye was 20/25- and corrected visual acuity was 20/20.  
The diagnoses were hyperopic astigmatism in both eyes, an 
atrophic hole in the right eye and possible retinoschisis of 
the left eye.

A clinical record dated in August 2004 includes diagnoses of 
bilateral hyperopia astigmatism, an atrophic hole in the 
right eye and possible retinoschisis of the left eye.  

The veteran testified before the undersigned in August 2004 
that he had problems with seeing floaters in his eyes.  

Criteria and Analysis
 
Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App.  55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected eye disability has been 
evaluated as non-compensably disabling based on his visual 
acuity.  In rating disabilities involving visual acuity, the 
indices found at Table V, 38 C.F.R. § 4.84a are to be used.  
38 C.F.R. § 4.83a.  Visual acuity is rated based on best 
distant vision obtainable after correction by eyeglasses.  38 
C.F.R. § 4.75.  The rating criteria begin with evaluating 
visual acuity where the vision in each eye is 20/40.  In that 
case a non-compensable disability evaluation is warranted 
under 38 C.F.R. § 4.84a, Diagnostic Code 6079.  A 20 percent 
rating would be for consideration if there was vision of 
20/70 in one eye and 20/50 in the other (Diagnostic Code 
6078), vision of 20/100 in one eye and 20/50 in the other 
(Diagnostic Code 6078), vision of 20/200 in one eye and 20/40 
in the other (Diagnostic Code 6077), and vision in one eye of 
15/200 in one eye and 20/40 in the other (Diagnostic Code 
6077).  38 C.F.R. § 4.84a.

The competent evidence of record reveals that the worst 
visual acuity for the veteran was at the time of his May 1997 
separation examination.  As noted above, distant visual 
acuity at that time was determined to be 20/20 for the right 
eye and 20/40 for the left eye.  The next time the veteran's 
eyes were examined was in December 2002 when his visual 
acuity was determined to be correctable to 20/20 in both 
eyes.  Applying the results of the visual acuity scores 
associated with the claims file to Table V, 38 C.F.R. § 
4.84a, the Board finds a compensable evaluation for the 
service-connected eye disability is not warranted.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to a compensable evaluation for optical abrasion 
is denied.  


REMAND

The veteran has claimed entitlement to service connection for 
bilateral foot disabilities.  The Board finds there is 
evidence of record of the presence of foot problems during 
active duty.  Pes planus was noted on the veteran's entrance 
examination.  At the time of his separation examination in 
December 1996, the veteran complained of problems with his 
feet.  A December 1996 Report of Medical History includes the 
notation that the veteran's feet were sore at the heel and 
heel cord.  There is also competent evidence of record of the 
current existence of bilateral foot problems.  Pes planus was 
noted at the time of a December 2002 VA examination.  Post-
service clinical records demonstrate complaints of, diagnosis 
of, and treatment for foot disabilities including plantar 
fascitis and heel spurs.  The veteran was given heel cord 
stretching exercises.  

The Board finds there is competent evidence of the existence 
of bilateral foot problems at time of the veteran's 
enlistment and at the time of his discharge, and there is 
post-service evidence of heel and foot problems.  The veteran 
has testified as to the continuity of symptomatology of his 
foot pain.  No opinion has been obtained, however, to 
determine if the current bilateral foot disability was 
incurred in or aggravated by the veteran's active duty 
service.  Appropriate action in this regard is therefore 
necessary to ensure that there is sufficient competent 
medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4) (2004).

Accordingly, the issue of entitlement to service connection 
for a bilateral foot disability is hereby REMANDED for the 
following actions:

1.  The RO should make arrangements for a 
VA examination of the veteran's feet by 
an appropriately qualified health care 
professional to determine the presence, 
nature, severity, and etiology of any 
foot disability found on examination.  
The claims file should be made available 
to examiner for review in conjunction 
with the examination.  All testing deemed 
necessary for an informed conclusion 
should be performed.  

Following the examination, the examiner 
should determine whether or not the 
veteran has any chronic disabilities 
involving the feet.  If he does, the 
examiner should state whether it is as 
likely as not (50 percent or greater 
probability) that any chronic disability 
diagnosed is related to service, to 
include the physical activities 
associated with the veteran's military 
service.  The examiner should also 
provide an opinion as to whether the 
pre-existing pes planus found at the time 
of the entrance examination underwent a 
permanent increase in disability as a 
result of the veteran's military service.  
A complete rationale for any opinion 
rendered should be included in the 
report.  

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
bilateral foot disability.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


